CRAWFORD, Judge
(concurring in the result):
Since United States v. Teters, 37 MJ 370 (CMA 1993), we have decided a number of multiplicity eases.1 It seems to me that from *203these cases one can discern certain bright-line rules that apply to findings and sentence. As we said in United States v. Morrison, 41 MJ 482, 484 (1995), “The language of RCM 1003(c)(1)(C) [Manual for Courts-Martial, United States, 1984] is thus virtually the same as the ‘elements’ test in Blockburger” v. United States, 284 U.S. 299, 304, 52 S.Ct. 180,182, 76 L.Ed. 306 (1932).
1. We follow the statutory-elements test: If the elements are different, one can presume, in the absence of clear congressional intent, that the offenses are not multiplicious. United States v. Teters, supra.
2. One cannot literally apply the statutory-elements test when examining offenses under Article 133 or 134, Uniform Code of Military Justice, 10 USC § 933 and 934, respectively. Thus, in examining those offenses, one must look at the elements in Part IV of the Manual. If the elements are the same, then one employs the pleadings-elements test.2 As we said in Weymouth, one examines “those elements required to be alleged in the specification, along with the statutory elements[.]” 43 MJ 329, 340 (1995).
3. When an offense is alleged under Article 134 and one is contrasting it with offenses from Articles 80 to 132, UCMJ, 10 USC §§ 880 to 932, respectively, one may assume that implicit within them is an element of prejudice to good order and discipline. United States v. Foster, 40 MJ 140 (CMA 1994).
4. If the statutory elements are the same because, for example, more than one offense is alleged under the same Article or paragraph in Part IV of the Manual, then our practice and the federal practice is to apply the pleadings-elements test.
In United States v. Wheeler, 40 MJ 242, 246-47 (CMA 1994), and United States v. Foster, 40 MJ at 145 n. 5, the Court expressly referenced the pleadings in resolving the multiplicity issues. Then-Judge Cox emphasized the pleadings-elements approach in Weymouth by pointing out that the Manual and the Due Process Clause of the Fifth Amendment require such allegations as to put defendants on notice. But the Court did note that it “need not decide here if the Government could create a lesser offense merely b[y] alleging extra, non-essential elements.” Weymouth, 43 MJ at 337 n. 5.
Recently, the Supreme Court in Rutledge v. United States, — U.S. -, 116 S.Ct. 1241, 134 L.Ed.2d 419 (1996), addressed the question of lesser-included offenses and applied the pleadings-elements approach. The Court spoke in terms of whether the statute defines the “same offense,” id. at-, 116 S.Ct. at 1245, and looked at the “proof of a number of elements.” Id. at-, 116 S.Ct. at 1246. The term “statutory elements,” which causes the problem as to these catchall provisions, was only used in a footnote. Id. at-, 116 S.Ct. at 1249 n. 14. The Court stated: “In accord with principles rooted in common law and constitutional jurisprudence, we presume that “where two statutory provisions proscribe the “same offense,” a legislature does not intend to impose two punishments for that offense.’ ” Id. at-, 116 S.Ct. at 1245. See also Weymouth, 43 MJ at 342 (Crawford, J., concurring in the result) (“what is a lesser-included offense is grounded in common law”). The Supreme Court examined whether a specific offense “requires proof of. a *204number of elements that need not be established” by the lesser offense. Conversely, the Court noted that there must also be an examination of whether the lesser offense requires “proof of any element that is not part of the” greater offense. Rutledge, — U.S. at-, 116 S.Ct. at 1246.
In Brown v. Ohio, 432 U.S. 161, 166, 97 S.Ct. 2221, 2225-26, 53 L.Ed.2d 187 (1977) the Court examined the pleadings-elements test, stating:
The established test for determining whether two offenses are sufficiently distinguishable to permit the imposition of cumulative punishment was stated in Blockburger v. United States, 284 U.S. 299, 304 [52 S.Ct. 180, 182, 76 L.Ed. 306] (1932): “The applicable rule is that where the same act or transaction constitutes a violation of two distinct statutory provisions, the test to be applied to determine whether there are two offenses or only one, is whether each provision requires proof of a fact which the other does not----” This test emphasizes the elements of the two crimes. “If each requires proof of a fact that the other does not, the Blockburger test is satisfied, notwithstanding a substantial overlap in the proof offered to establish the crimes____”
See 43 MJ 65, 67 n. 2 (The versions are different.).
The application of federal practice is most appropriate, because Article 36, UCMJ, 10 USC § 836, mandates that the military follow the procedural rules applicable in United States district courts unless the President “considers” doing that to be impracticable. See also United States v. Scheffer, 44 MJ 442 (1996); compare United States v. Evans, 35 MJ 306 (CMA 1992), with Pennsylvania v. Labron, — U.S.-, 116 S.Ct. 2485, 135 L.Ed.2d 1031 (1996).
An additional basis for the pleadings-elements approach and the examination of Part IV of the Manual is found in Article 56, UCMJ, 10 USC § 856, which grants the President power to determine the “punishment which a court-martial may direct” for an offense. Thus, in the absence of express statutory elements, Part IV and Article 56 control. Drafters’ Analysis to Introduction, (1) Discussion, states:
In this Manual, if matter is included in a rule or paragraph, it is intended that the matter be binding, unless it is clearly expressed as precatory____ If the President has adopted a rule based on a judicial decision or a statute, subsequent repeal of the statute or reversal of the judicial decision does not repeal the rule.
Manual, supra (1995 ed.) at A21-3.
The pleadings-elements approach is the rule used in a majority of state jurisdictions. Shellenberger and Strazella, The Lesser Included Offense Doctrine in the Constitution: The Development of Due Process and Double Jeopardy Remedies, 79 Marq.L.Rev. 1, 11 n. 20 (1995).
The pleadings-elements as to specification 1 in this case are as follows:
(a) That or near California City, California, on divers occasions between on or about 6 July 1991, and on or about 26 June 1992, the accused committed a certain act with JAW by touching her private parts and inserting his finger in her vagina, and having her place her hands on his penis;
(b) That, at the time of the alleged acts, JAW was a female under 16 years of age;
(c) That the acts of the accused were indecent;
(d) That JAW was a person not the spouse of the accused;
(e) That the accused committed the act with the intent to gratify the sexual desires of the accused; and
(f) That, under the circumstances, the conduct of the accused was to the prejudice of good order and discipline in the armed forces, or was of a nature to bring discredit upon the armed forces.
As to specification 2, the pleadings-elements are as follows:
(a) That at or near California City, California, on divers occasions between on or about 6 July 1991 and on or about 26 June 1992, the accused committed a certain act with JAW by exposing his penis and masturbating in the presence of JAW;
*205(b) That, at the time of the alleged acts, JAW was a female under 16 years of age;
(c) That JAW was a person not the spouse of the accused;
(d) That the acts amounted to taking indecent liberties with JAW;
(e) That the accused committed the act with the intent to gratify the sexual desires of the accused;
(f) That the accused committed the act in the presence of JAW; and
(g) That, under the circumstances, the conduct of the accused was to the prejudice of good order and discipline in the armed forces, or was of a nature to bring discredit upon the armed forces.
Para. 3-156, Military Judges’ Benchbook at 3-313 (Dept. of the Army Pamphlet 27-9 (Change 3, Feb. 15,1989)).
The judge found that these two distinct offenses were committed on different days and separated by a period of time. 45 MJ at 194, 199, 200. Thus, they are not multiplicious.

. United States v. Oatney, 45 MJ 185 (1996); United States v. Carroll, 43 MJ 487 (1996) (solicitation and conspiracy are separate offenses); United States v. "Weymouth, 43 MJ 329 (1995) (assault with intent to commit murder by stabbing with a knife, assault with a dangerous weapon, i.e., the knife, and assault intentionally inflicting grievous bodily harm by stabbing are lesser-included offenses of attempted murder by stabbing with a knife); United States v. Albrecht, 43 MJ 65 (1995) (making and uttering the same check at the same time and place are not multiplicious for findings); United States v. Strode, 43 MJ 29 (1995) (whether age is alleged is important because it makes a difference whether indecent acts are committed with an adult or a child); United States v. Raymer, 42 MJ 389 (1995) (consolidated the underlying debt and the interest on the debt in one specification of dishonorable failure to pay a debt); United States v. Mincey, 42 MJ 376, 378 (1995) (waiver of duplicitous-pleading issue: each bad check could be charged separately but was not. When not charged separately, the court will look at the maximum sentence as if there were separate charges.); United States v. Morrison, 41 MJ 482 (1995) (Willful-disobedience offenses and missing movement are not multiplicious for findings or sentence.); United States v. Loving, 41 MJ 213, 271-72 (1995) (Without considering the impact of Teters, the Court held it was permissible for the judge not to dismiss before findings an allegation of premeditated murder and felony murder with respect to two victims. After findings, the judge dismissed one of the premeditated-murder findings so “the court-martial would have the option of considering" the death penalty as to those findings to which there was an unanimous verdict.), ajfd on other grounds, -U.S. -, 116 S.Ct. 1737, 135 L.Ed.2d 36 (1996); United States v. Wheeler, 40 MJ 242 (CMA 1994) (Adultery and indecent acts with the same woman at the same times and places are not multiplicious for findings.); United States v. Foster, 40 MJ 140 (CMA 1994) (committing indecent acts held lesser-in-*203eluded offense of indecent assault — indecent acts is not listed as a lesser-included offense in the Table of Commonly Included Offenses (Appendix 12) in Manual for Courts-Martial, United States, 1969 (Revised edition) or Manual for Courts-Martial, United States, 1951); United States v. Brownlow, 39 MJ 484, 485 (CMA 1994) (rejected ultimate-offense doctrine as to missing movement and disobedience of an order); United States v. Schneider, 38 MJ 387, 392 (CMA 1993) (The Court stated that since appellant could have been tried for first degree assault or its equivalent in the court-martial even though he was acquitted in state court, defendant could be tried by the military for conduct unbecoming an officer by falsely testifying in the state proceedings.); United States v. Johnson, 38 MJ 88, 89 (CMA 1993) (“adultery with the same woman at divers times and places constitutes separate offenses”).


. See generally Developments in the Substantive Criminal Law Under the Uniform Code of Military Justice, The Army Lawyer 5, 21-23 (March 1996).